I confess that much of the evidence, if not indeed the preponderance, sustains the conclusion reached by the majority that the wounds causing the death were self-inflicted. But there are other circumstances which cast doubt upon this and which, under our settled rules of practice, I think sufficient to constrain us to uphold the finding of the jury. In the first place, the letters of September 1st and 2d, written by the deceased to his fiance are confessedly the strongest evidence tending to establish suicide, but it will be noted that, although the letter of September 2d was written on the evening of that day and in that letter the writer stated that he would kill himself that night, he did not in fact do so — neither that night, the next day, nor the night following. Notwithstanding that declared intention, he was actively engaged all the day following in the discharge of his duties, and two nights and a day passed before he was killed. Men frequently express the intention of doing something and then fail to carry that intention into execution. Therefore the jury might have reasonably concluded that, in as grave a matter as the taking of one's own life, where the intention is not carried speedily into execution and there is a reasonable lapse of time, the deceased might have reconsidered.
It is argued in the majority opinion that no one could have entered the room in which the deceased was found dying. I think the testimony does not show that fact conclusively, and, while the doors were closed, they were not fastened in such a manner as to necessarily indicate that they were fastened immediately before the killing, for the door leading into the alley might well have been fastened by one departing from the room and pulling it to after him. The fact that the deceased had two bullet wounds in his head, one of which, according to practically the uncontradicted testimony, would have rendered him unconscious, and the other that would cause immediate and complete paralysis, might have led *Page 912 
the jury to believe that the deceased could not have fired both shots and that therefore he fired neither. Certainly, if the wounds were self-inflicted, the one that entered the brain and caused instant and complete paralysis could not have been fired before the bullet which entered the outer layers of the skull and fastened against "the second table" of the skull. There is abundant testimony to show that this last-mentioned bullet produced such a shock as to render the deceased profoundly unconscious, and, notwithstanding the testimony of the experts who stated that this unconsciousness would not endure longer than five minutes, the jury, from the testimony of others and judging the wound and its consequences in the light of common sense, might have reasonably inferred that the unconsciousness endured for a longer time and that the deceased could not have fired the shot into his brain which killed him.
Only one witness testified that there were any powder burns on the face or forehead of the deceased, and his statement was not a positive one. There were nine witnesses, all of whom made examinations immediately after the discovery of the body of the deceased, and all stated that there were no powder burns or discolorations from powder on the face or forehead of the deceased. A number of witnesses testified that, from their observation and experience, powder burns would appear where the pistol was held against the forehead or within eighteen inches of it at the time the pistol was fired. One witness experimented on the body of a freshly plucked fowl by firing shots into its body with a pistol muzzle pressed against it and from six to eighteen inches away, and he testified that each of the shots caused powder burns to appear on the body of the fowl. There was some testimony that a pistol fired with the muzzle touching the forehead would not leave any powder burns, but this was strongly disputed.
Another significant fact appearing from the evidence was that the pistol which was taken from the hand *Page 913 
of the deceased was examined by two witnesses on the same day of the killing, and one of these witnesses appears to have been a disinterested witness. He testified that he examined the pistols by looking down its barrel with a white paper placed at one end and by this means could see down the barrel. He stated that there were rust stains for a part of the way and the remainder was bright, and those familiar with the use of firearms testified that this condition would not appear if the pistol had been recently fired.
The deceased was found lying on his back, and, as one of the wounds caused instant and complete paralysis, he must have been in that position when the shots were fired. Both shots went "straight in," and one who experimented testified that in order for the woods to have been self-inflicted the pistol must have been held in a most awkward and unusual manner. Another circumstance was that when found the deceased lay upon his back with his hand naturally grasping the pistol and lying upon his stomach. It was argued that if he fired the shot that caused immediate and complete paralysis, his hand would have fallen by the force of gravity on his breast, and this the jury might have inferred.
When it is remembered that there is a strong presumption of law against suicide and that fact must be affirmatively shown by direct proof, or from circumstances from which no other reasonable inference could be drawn, and when the further rule is borne in mind that we are irrevocably committed to the doctrine that we will not interfere with verdicts supported by any substantial evidence, and in arriving at whether the verdict is supported by substantial evidence the strongest probative force will be given to the testimony and every reasonable inference deducible therefrom in favor of the party receiving the verdict, I must respectfully dissent to the conclusions of the majority and to the order of reversal and dismissal. *Page 914 
I am authorized to say that Messrs. Justices HUMPHREYS and MEHAFFY join in this dissent.